IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-90,050-01


                          EX PARTE CARLOS ROMERO, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
            CAUSE NO. 17-02004-CRF-272-A IN THE 272ND DISTRICT COURT
                             FROM BRAZOS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the manufacture

or delivery of a controlled substance and sentenced to four and one-half years’ imprisonment.

        Applicant contends that he is not being properly credited by the Texas Department of

Criminal Justice (TDCJ) with pre-sentence jail time credit awarded on his judgment. Applicant has

alleged facts that, if true, might entitle him to relief. In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact.
                                                                                                         2

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit listing Applicant’s sentence begin date, the pre-sentence jail time that has

been awarded to him in this cause, and his maximum discharge date. Finally, the affidavit should

indicate whether or not Applicant has submitted his claim to the time credit resolution system of

TDCJ, and if so, the date when the claim was submitted.

        The trial court may also order depositions, interrogatories or a hearing. If the trial court elects

to hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and

wishes to be represented by counsel, the trial court shall appoint an attorney to represent Applicant

at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant

has properly exhausted his administrative remedies as required by TEX . GOV ’T CODE § 501.0081(b)-

(c). The trial court shall then make findings and conclusions as to whether Applicant is receiving

credit for his pre-sentence jail time as listed on his judgment. The trial court shall also make any

other findings of fact and conclusions of law that it deems relevant and appropriate to the disposition

of Applicant’s claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.
                       3

Filed: July 24, 2019
Do not publish